DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
This communication is in response to the Amendments and Arguments filed on   02/01/2022. 
Claims 1-17 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022, 02/01/2022, 03/14/2022, and 03/14/2022 was filed after the mailing date of the Final Rejection on 11/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 101, Applicant asserts on pg 8 that the spectrum calculator in claims 1, 16, and 17, based on the specification and available non-patent literature, would be understood as a digital signal processor rather than a generalized computer component or mental process, and thus, amounts to significantly more than the judicial exception. The Examiner respectfully disagrees with this assertion. First, it should be noted that the claims do not recite a digital signal processor, and while claims must be read in light of the specifications, the specifications cannot be read into the claim (see MPEP 2111). Therefore, stating that a digital signal processor as understood based on the specifications and cited NPL is not a generalized computer component has no bearing on the interpretation of the claim as it stands. Further, a spectrum calculator is only recited in claim 1, and the argument regarding a spectrum calculator specifically does not apply to claims 16 and 17. Using BRI, a human is capable of reading information or data points representing an audio signal and calculating spectrum information based on that data. Thus, the claims still read as an abstract idea - mental process, and are not patent eligible. 
Regarding the prior art rejections, Applicant asserts on page 9 that Heber fails to teach that each frame is examined to determine whether or not each frame comprises the predetermined characteristic, further citing [0074-5] of Heber as not containing the required information. The Examiner respectfully disagrees with this assertion. The sampler module of Heber receives an input signal in real time in a time domain, divides 
Applicant further asserts on pgs 9-10 that Resch does not teach the execution of a median filtering using the plurality of results for acquiring the combined result. The Examiner respectfully disagrees with this assertion. Resch teaches that the parameters of a number of frames are used to obtain an overall decision by computing a median of the parameters of the frames (see (p.6, l.5-8)). The reference is used in combination with Heber, where Heber teaches the specific type of frame being utilized, as well as the predetermined characteristic that is the parameter of interest, and Resch is only being cited to demonstrate using median filtering on the parameters of multiple frames in order to reach a decision about a signal. Therefore, it is the combination of Heber and Resch teaches the limitation as recited, and arguing against Resch individually does not address the full scope of the rejection.
Applicant further asserts on pgs 10 and 11 an argument presented in previous responses that, because the filtering decision in Resch is made at the encoder, the 
Hence Applicant’s arguments are not persuasive. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a spectrum calculator configured for receiving...and configured for calculating...” in claim 1.
Regarding the terms “spectrum calculator”, the terms are generic placeholders. There is no evidence that one or ordinary skill in the art would understand the structure by looking at the terms. Further, the terms are modified by the functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “spectrum calculator” is embodied as hardware, such as a processor, as per the specifications page 71, line 8, through page 72, line 20.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.


This judicial exception is not integrated into a practical application because the recitation of “an apparatus”, “spectrum calculator”, “slope evaluator”, “processor”, and “hardware and/or software” of claim 1, and “digital storage medium” and “computer” of claim 17 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using page 71, line 7, through page 72, line 20, in the specification. Claim 16 does not recite any additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to receive, calculate, evaluate, provide, and execute amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	With respect to claim 2, the claim recites “evaluating a cut-off frequency” and “providing the signal”, which reads on a human observing a cut-off frequency in the spectrum graph and observing specific features related to the slope of the spectrum and writing down the observations. The additional recitation of hardware and/or software reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

With respect to claim 3, the claim recites “determining the predetermined characteristic”, “evaluating the slope of each of the spectrums”, “evaluating each of the spectrums, and “providing the signal”, which reads on a human identifying the characteristic based on an observation of slope and frequency cut-offs in the spectrum graphs and writing down the observation. No additional limitations are present.

, which reads on a human identifying an energy of a portion of the spectrum and writing down the information regarding the energy, then further writing whether or not the energy is indicative of a particular characteristic. The additional recitation of hardware and/or software reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

With respect to claim 5, the claim recites “evaluating an attenuation”, “providing the slope evaluation result”, and “providing the signal”, which reads on a human observing characteristics of attenuation in a spectrum, writing down the results of the observation, then further writing whether or not the results are indicative of a particular characteristic. No additional limitations are present.

With respect to claim 6, the claim recites “evaluating a steepness”, “providing the slope evaluation result”, and “providing the signal”, which reads on a human observing characteristics of slope steepness in a spectrum, writing down the results of the observation, then further writing whether or not the results are indicative of a particular characteristic. No additional limitations are present.

With respect to claim 7, the claim recites “determining a spectral difference function” and “determine the measure”, which reads on a human calculating a difference in spectrum based on windows of data and further calculating the attenuation of the spectrum based on the result. No additional limitations are present.
, which reads on a human observing characteristics of attenuation in a spectrum based on energy levels observed on a spectrum graph, writing down the results of the observation, then further writing whether or not the results are indicative of a particular characteristic. No additional limitations are present.

With respect to claim 9, the claim recites “determining a measure for energy” and “determining the cut-off frequency”, which reads on a human observing a spectrum and noting the energy and cut-off frequency present. The additional recitation of hardware and/or software reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

With respect to claim 10, the claim recites “evaluating a cut-off frequency”, “receiving a frequency evaluation result”, “providing a filtered frequency evaluation result”, and “providing the signal”, which reads on a human observing sections of a spectrum to identify any cut-off frequencies, writing down any observed cut-off frequencies, compiling the results of the observation of all the sections, and writing down whether or not the compiled results are indicative of a particular characteristic . The additional recitation of hardware and/or software reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

, which reads on a human observing the features of an audio signal to determine if a particular characteristic exists, and where the observation is done for particular sets of frequency ranges. The additional recitation of hardware and/or software reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

With respect to claim 12, the claim recites “acquiring a negative evaluation result”, which reads on a human identifying relationships that identify a feature that may be a characteristic as not satisfying all the requirements. No additional limitations are present.

With respect to claim 13, the claim recites “acquiring a positive evaluation result”, which reads on a human identifying relationships that confirm a feature that may be a characteristic as satisfying the requirements to be a characteristic. No additional limitations are present.

With respect to claim 14, the claim recites “reducing artifacts”, which reads on a human writing down adjustments to the spectrum that would reduce or eliminate any observed discrepancies. The additional recitation of hardware and/or software reads on a generalized computer component as per the specifications (see page 71, lines 7-32).

, which reads on a human identifying and writing down missing spectral signals observed in the spectrum. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heber et al. (US PG Pub no. 2016/0329061), as found in the IDS, hereinafter Heber, in view of Resch et al. (AU App No. 2016204672), hereinafter Resch.
 

(claim 1) An apparatus for determining a predetermined characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation processing (a system, i.e. apparatus, that can analyze signal components in a compressed audio signal, i.e. audio signal…subjected to an artificial bandwidth limitation processing [0024]), the apparatus 5comprising:
(claim 16) A method for determining a predetermined characteristic indicating that an audio 25signal was subjected to an artificial bandwidth limitation processing (a system that performs a method, i.e. method [0102], to analyze signal components in a compressed audio signal, i.e. audio signal…subjected to an artificial bandwidth limitation processing [0024], the method comprising:
(claim 17) A non-transitory digital storage medium having stored thereon a computer program for performing a method for determining a predetermined characteristic indicating that 10an audio signal was subjected to an artificial bandwidth limitation processing (the computer system includes memory, i.e. digital storage medium, that stores instructions executable by a processor, i.e. having stored thereon a computer program [0105], where the system performs a method, i.e. performing a method [0102], to analyze signal components in a compressed audio signal, i.e. audio signal…subjected to an artificial bandwidth limitation processing [0024]), the method comprising:

a spectrum calculator configured for receiving the audio signal and configured for calculating a spectrum from the audio signal (the processor may ;  
a slope evaluator configured for evaluating a slope of spectrum of the audio signal to acquire a slope evaluation result (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, i.e. evaluating a slope of a spectrum of the audio signal, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result, [0026:1-6],[0068:1-10]); and
 a processor for providing a signal indicating that the audio signal comprises the predetermined characteristic dependent on an evaluation of the slope evaluation result (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. a processor [0105], where the signal quality analyzer derives an estimate of signal quality based on received treatment requirement indicators, i.e. providing a signal indicating that the audio signal comprises the predetermined characteristic [0075], and where a treatment requirement indicator is the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression, i.e. predetermined characteristic dependent on an evaluation of the slope evaluation result [0026:1-6], [0068:1-10]), 
wherein the processor is configured for providing the signal indicating that the audio signal comprises the predetermined characteristic (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. a processor [0105], where the signal quality analyzer derives an estimate of signal quality based on received treatment requirement indicators, i.e. providing the signal indicating that the audio signal comprises the predetermined characteristic [0075]) by providing a respective signal indicating a result for the frame whether the frame comprises the predetermined characteristic for a plurality of frames of the audio signal for each of the plurality of frames, wherein the processor is configured for acquiring a plurality of results based on the plurality of frames and to combine the plurality of results so as to acquire a combined result being valid for the plurality of frames (the processor may operate and control at least a portion of the system, including ‘modules’ [0105], where the sampler module may receive the input signal in real time and divide the input signal into sequential time-domain samples, which are further processed to produce a block of enhanced time-domain samples using windowing, i.e. plurality of frames [0030:1-19], and the signal treatment module includes the bandwidth extension module, where the module operates on individual sample components, i.e. for the frame, to provide a treatment requirement indicator, where the treatment indicator indicates treatment is to be applied when an audio source is considered to be compressed based on detection of a brickwall slope, i.e. respective signal indicating a result for the frame whether the frame comprises the predetermined characteristic for a plurality of frames [0026],[0034], [0068:1-10], and where the signal quality analyzer receives one or more treatment requirement indicators to determine an ; and
(claim 1) wherein the slope evaluator is implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. slope evaluator is implemented in hardware and/or software [0105]). 
(claim 17) when said computer program is run by a computer (the computer system, i.e. a computer, includes memory that stores instructions executable by a processor, i.e. a computer program is run by [0105]).
While Heber provides deriving an estimate of overall quality of the input signal by combining results, Heber does not specifically teach executing a median filtering, and thus does not teach
wherein the processor is configured for executing a median filtering using the plurality of results for acquiring the combined result.
Resch, however, teaches wherein the processor is configured for executing a median filtering using the plurality of results for acquiring the combined result (the system is executed by a processor (p.23, l.7-11), where the parameters of a number of frames, i.e. plurality of results, are used to obtain a decision, i.e. acquiring the combined result, by computing a median of the parameters of the frames, i.e. executing a median filtering (p.6. l.5-8)).
Heber and Resch are analogous art because they are from a similar field of endeavor in audio encoding and decoding methods. Thus, it would have been obvious 

	Regarding claim 2, Heber in view of Resch teaches claim 1, and Heber further teaches 
a frequency evaluator configured for 25evaluating a cut-off frequency of the spectrum of the audio signal to acquire a frequency evaluation result (the bandwidth extension module, i.e. frequency evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, i.e. evaluating a cut-off frequency of the spectrum of the audio signal, that is identified as a cut-off frequency or brickwall frequency, i.e. frequency evaluation result, [0026:1-6],[0068:1-10]);
wherein the slope evaluation result comprises information about at least one of:
a maximum, minimum or average value of the slope of at least a part of the spectrum,
rising or falling edges within the spectrum or the slope thereof (the bandwidth extension module may identify a brickwall frequency or brickwall slope, i.e. slope evaluation result comprises information, that is characterized by a steep cutoff ;
wherein the processor is configured for providing the signal indicating that the audio signal comprises the predetermined characteristic dependent on the evaluation 30of the slope evaluation result and an evaluation of the frequency evaluation result (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. a processor [0105], where the signal quality analyzer derives an estimate of signal quality based on received treatment requirement indicators, i.e. providing the signal indicating that the audio signal comprises the predetermined characteristic [0075], and where a treatment requirement indicator is the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression and brickwall slope, i.e. predetermined characteristic dependent on an evaluation of the slope evaluation result and an evaluation of the frequency evaluation result [0026:1-6], [0068:1-10]);  
wherein the frequency evaluator is implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. frequency evaluator is implemented in hardware and/or software [0105]).

Regarding claim 3, Heber in view of Resch teaches claim 2, and Heber further teaches
determining the predetermined characteristic for a plurality spectrums of the audio signal, wherein the slope evaluator is configured for evaluating the slope of each of the spectrums, 35wherein the frequency evaluator is configured for evaluating each of the spectrums, and wherein the processor is configured for providing the signal indicating that P895 1 USOOSUBSTITUTE SPECIFICATION74 the audio signal comprises the predetermined characteristic for each of the spectrums (the system can operate in the frequency or time domain, where the input signal is divided into sequential samples, which are then converted into sequential bins in the frequency domain, i.e. plurality of spectrums of the audio signal [0030:1-20], and where the bandwidth extension module, i.e. the slope evaluator…the frequency evaluator, operates on individual sample components to provide a treatment requirement indicator, i.e. determining the predetermined characteristic for a plurality of spectrums of the audio signal, which includes the recognition of a brickwall slope, i.e. evaluating the slope, as defined by a sharp cutoff identified as a cut-off frequency, i.e. evaluating each of the spectrums, [0026:1-6], [0034], [0068:1-10], and provides the signal quality analyzer with  one or more treatment requirement indicators to determine an overall quality of the input signal, i.e. providing the signal indicating that the audio signal comprises the predetermined characteristic for each spectrum [0075]).  

Regarding claim 4, Heber in view of Resch teaches claim 3, and Heber further teaches
a determiner configured for determining an energy of a frequency band of the spectrum and to provide a signal comprising information indicating the energy of the frequency band to the processor, wherein the processor is configured for providing the signal indicating that the audio signal comprises the predetermined 10characteristic based on a previous spectrum if the energy of the spectrum is below an energy threshold level (the signal quality analyzer, i.e. determiner, scans frequency bins to determine the energy of the bin, i.e. determining an energy of a frequency band of the spectrum [0085], where the energy information is further used by the system operated by the processor, i.e. provide a signal comprising information indicating the energy of the frequency band to the processor [0105], to determine if the energy is indicative of a brickwall, i.e. providing the signal indicating that the audio signal comprises the predetermined characteristic, where the brickwall candidate bin, i.e. previous spectrum, has at least 2.5x the energy of the next bin, i.e. energy of the spectrum is below an energy threshold [0090]);
wherein the determiner evaluator is implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. determiner is implemented in hardware and/or software [0105]).

Regarding claim 5, Heber in view of Resch teaches claim 1, and Heber further teaches
the slope evaluator is configured for evaluating an attenuation within the spectrum and for providing the slope evaluation result so as to 15indicate a measure for the attenuation, wherein the processor is configured for providing the information indicating that the audio signal comprises the predetermined characteristic if the measure for the attenuation is at least an attenuation threshold value (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, that is identified as a cut-off .  

Regarding claim 6, Heber in view of Resch teaches claim 1, and Heber further teaches
the slope evaluator is configured for evaluating a steepness of the spectrum and for providing the slope evaluation result so as to indicate a measure for the steepness, wherein the processor is configured for providing the signal indicating that the audio signal comprises the predetermined characteristic if the measure for the steepness is at least a steepness threshold value (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result, [0026:1-6],[0068:1-10], where the height and steepness of the candidate brickwall, i.e. evaluating a steepness of the spectrum…indicate a measure for the steepness, is above a predetermined threshold, i.e. measure for the steepness is at least a steepness threshold value [0090]).  


the slope evaluator is configured for determining a spectral difference function of the spectrum using a window function, the window function combining a plurality of frequency values of the spectrum, and to determine the measure for the attenuation using results of the window function (the system includes a sampler module that collects sequential time-domain samples and applies a windowing function, where the windowed samples are converted into sequential bins in the frequency domain, i.e. using a window function, the window function combining a plurality of frequency values of the spectrum [0030:1-14], where the modules operate on the individual sample components, i.e. using a window function…using results of the window function [0034], and the bandwidth extension module, i.e. slope evaluator, may provide an estimate of the ratio, i.e. spectral difference function, of the missing energy of the signal above the cut-off frequency that was discarded versus the energy of the signal that was retained, i.e. determine the measure for the attenuation, where a larger ratio value suggests a more significant portion of the original audio signal is missing so that the input signal is a poorer quality [0068:10-29], and the difference in signal energy between frequency bins is used to determine the cut-off frequency [0085]).  

Regarding claim 8, Heber in view of Resch teaches claim 1, and Heber further teaches
the slope evaluator is configured for evaluating an attenuation between a first energy level of a first frequency band of the spectrum and a second energy level of a second frequency band of the spectrum, wherein the first frequency band comprises a first frequency range being lower when compared to a 35second frequency range of the second frequency band, and for providing the slope evaluation result so as to indicate a measure for the attenuation, wherein the P8951 USOOSUBSTITUTE SPECIFICA TION75 processor is configured for providing the signal indicating that the audio signal comprises the predetermined characteristic if the measure for the attenuation is at least an attenuation threshold value (the bandwidth extension module, i.e. slope evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, that is identified as a cut-off frequency, brickwall frequency or brickwall slope, i.e. slope evaluation result…indicating that the audio signal comprises the predetermined characteristic, [0026:1-6],[0068:1-10], and the module may further provide an estimate of the ratio, i.e. evaluating an attenuation…so as to indicate a measure of the attenuation, of the missing energy of the signal above the cut-off frequency that was discarded, i.e. second energy level of a second energy band of the spectrum, versus the energy of the signal that was retained below the cut-off frequency, i.e. first energy level of a first frequency band of the spectrum, wherein the first energy band comprises a first frequency range being lower when compared to a second frequency range, where a larger ratio value suggests a more significant portion of the original audio signal is missing so that the input signal is a poorer quality, i.e. measure for the attenuation is at least an attenuation threshold value [0068:10-29]).  



a frequency evaluator configured for determining a measure for energy in a frequency band of the audio signal and for determining the cut-off frequency based on the energy in a decreasing frequency range based on an increase of energy in the frequency range (the bandwidth extension module, i.e. frequency evaluator, may identify a steep cutoff frequency in a frequency spectrum graph, i.e. determining the cut-off frequency, that is identified as a cut-off frequency or brickwall frequency, which is recognized by the energy of the signal being either present or missing, i.e. measure for energy in a frequency band of the audio signal, and where above the cut-off frequency there is substantially no information, and below the cut-off frequency has information, i.e. based on the energy in a decreasing frequency range [0026:1-6],[0068:1-10], and where the brickwall candidate bin has at least 2.5x the energy of the next bin, i.e. increase energy in the frequency range [0090]);
wherein the frequency evaluator is implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. frequency evaluator is implemented in hardware and/or software [0105]).

Regarding claim 10, Heber in view of Resch teaches claim 1, and Heber further teaches
a frequency evaluator configured for evaluating a cut-off frequency of the spectrum of the audio signal to acquire a frequency evaluation result (the ; and
further comprising a filter configured for receiving the frequency evaluation result and 15for providing a filtered frequency evaluation result, wherein the processor is configured for providing the signal indicating that the audio signal comprises the predetermined characteristic based on a plurality of slope evaluation results and the filtered frequency evaluation result associated with a plurality of spectrums of the audio signal (the system includes a sampler module that collects sequential time-domain samples and applies a windowing function, where the windowed samples are converted into sequential bins in the frequency domain [0030:1-14], where the modules operate on the individual sample components, i.e. configured for receiving the frequency evaluation result and associated with a plurality of spectrums of the audio signal [0034], and where the signal quality analyzer derives an estimate of overall signal quality based on received treatment requirement indicators, i.e. filtered frequency evaluation result…providing the signal indicating that the audio signal comprises the predetermined characteristic...filtered frequency evaluation result associated with a plurality of spectrums [0075], and where a treatment requirement indicator is the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression and brickwall slope, i.e. predetermined characteristic dependent on an evaluation of the slope evaluation result and an evaluation of the frequency evaluation result [0026:1-6], [0068:1-10]);
wherein the frequency evaluator and the filter are implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. frequency evaluator and the filter are implemented in hardware and/or software [0105]).

Regarding claim 11, Heber in view of Resch teaches claim 1, and Heber further teaches 
a resampling evaluator configured for evaluating the audio signal for a predetermined characteristic related to an upsampling using a sampling frequency, wherein the apparatus is configured to adapt frequency ranges of a slope evaluator and/or of the frequency evaluator based on the 25sampling frequency (the system, i.e. resampling evaluator, may recognize side chain data, which can be included as part of the input signal, i.e. evaluating the audio signal, where the side-chain data can include sampling rate, and the sampling rate can be included in the input signal [0031], or the sampling rate can be part of the division of an input signal into frequency bins [0030:1-20], i.e. related to an upsampling using a sampling frequency, and where the modules operate sequentially on individual sample components where the individual components may relate to different characteristics of the audio signal, and the samples may be in the frequency domain, i.e. configured to adapt frequency ranges [0030:1-20], [0034], the modules identifying the cut-off frequency determined by the bandwidth extension module based on the steep cutoff frequency introduced by compression and brickwall slope, i.e. frequency ranges of a slope evaluator [0026:1-6], [0068:1-10]);
wherein the frequency evaluator and the resampling evaluator are implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. frequency evaluator and the resampling evaluator implemented in hardware and/or software [0105]).

Regarding claim 12, Heber in view of Resch teaches claim 11, and Heber further teaches
the resampling evaluator is configured for acquiring a negative evaluation result when a determination rule applies X(k) > threshold and X(k) < X(k+1) - offsetparameters35 P895 1 USOOSUBSTITUTE SPECIFICATION76wherein X(k) is a value X of the spectrum at frequency index k and offset parameter is a noise suppressing value (the system, i.e. resampling evaluator, samples a wide collection of bins from the FFT input of the input signal, i.e. a value X of the spectrum at frequency index k, [0082], where the instantaneous energy of the input signal is monitored to determine if the energy exceeds a pre-determined threshold to confirm that there is a frame of valid audio, i.e. X(k) > threshold [0089], where a candidate brickwall bin must further have at least 2.5x as much energy as the next bin to be confirmed as a brickwall [0090], but if the noise floor rises within 2 consecutive bins, i.e. X(k) and X(k+1), where determining if the noise floor holds information is used to identify a true compression-induced brickwall, i.e. offset parameter is a noise suppression value, the brickwall candidate fails, i.e. X(k) < X(k+1) - offsetparameters [0086]).  


the resampling evaluator is configured for 5acquiring a positive evaluation result indicating that the audio signal was subjected to an upsampling limiting the bandwidth at frequency index k when a determination rule applies S(k) > threshold 10 wherein S(k) is a spectral difference function relating to the spectrum at the frequency index k (the system, i.e. resampling evaluator, samples a wide collection of bins from the FFT input of the input signal, i.e. a value X of the spectrum at frequency index k [0082], where the difference in signal energy between frequency bins is used to determine the cut-off frequency [0085], and the bandwidth extension module, may provide an estimate of the ratio, i.e. S(k) is a spectral difference function, of the missing energy of the signal above the cut-off frequency that was discarded versus the energy of the signal that was retained, i.e. relating to the spectrum at the frequency index k, where a larger ratio value, i.e. determination rule applies S(k) > threshold, suggests a more significant portion of the original audio signal is missing so that the input signal is a poorer quality, i.e. acquiring a positive evaluation result, and where the sampling rate can be included in the input signal for evaluation with the determination of treatment requirements to determine signal quality, i.e. indicating that the audio signal was subjected to an upsampling limiting the bandwidth at frequency index k [0031], [0068:10-29], [0075]).  



a signal enhancer configured for 15reducing artifacts caused by the artificial bandwidth limitation processing of the audio signal dependent on the signal indicating that the audio signal comprises the predetermined characteristic or dependent on a signal indicating that the audio signal comprises a characteristic related to spectral enhancement processing (a signal enhancer module applies signal treatments to the input signal based on the quality of the input signal as indicated by the signal quality indicators, i.e. configured for reducing artifacts caused by the artificial bandwidth limitation processing of the audio signal, that include an identification of the track being compressed, i.e. signal indicating that the audio signal comprises the predetermined characteristic or dependent on a signal indicating that the audio signal comprises a characteristic related to spectral enhancement processing [0076], [0077:1-8], [0078]);
wherein the signal enhancer is implemented in hardware and/or software (the processor may operate and control at least a portion of the system, including ‘modules’, i.e. signal enhancer is implemented in hardware and/or software [0105]).

Regarding claim 15, Heber in view of Resch teaches claim 14, and Heber further teaches 
the signal enhancer is configured for filling a spectral gap using a weighted filling signal and/or for attenuating a spectral island using weighting factors (the signal enhancer system, i.e. signal enhancer, includes a signal treatment module that .  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659